            Case 3:21-cv-01145-RS Document 27 Filed 03/19/21 Page 1 of 4




 1   Michael J. Bettinger (SBN 122196)
     mbettinger@sidley.com
 2   Irene Yang (SBN 245464)
     irene.yang@sidley.com
 3   Sue Wang (SBN 286247)
     sue.wang@sidley.com
 4   Saurabh Prabhakar (SBN 300891)
     sprabhakar@sidley.com
 5   SIDLEY AUSTIN LLP
     555 California Street, Suite 2000
 6   San Francisco, CA 94104-1715
     Telephone: (415) 772-1200
 7   Facsimile: (415) 772-7400

 8   Attorneys for Defendant
     Dropbox, Inc.
 9

10                                 UNITED STATES DISTRICT COURT
11                                 NORTHERN DISTRICT CALIFORNIA
12                                       SAN FRANCISCO DIVISION
13

14   EXPRESS MOBILE, INC.,                             Case No.: 3:21-cv-01145-RS

15                  Plaintiff,                         DEFENDANT DROPBOX, INC.’S NOTICE
                                                       OF MOTION AND MOTION TO STAY
16          v.                                         PENDING EX PARTE REEXAMINATION
17   DROPBOX, INC.,                                    OF THE ’397 PATENT

18               Defendant.                            Date:          April 29, 2021
                                                       Time:          1:30 p.m.
19                                                     Courtroom:     3 – 17th Floor
                                                       Judge:         Honorable Richard Seeborg
20

21

22

23

24

25

26

27

28

                  DROPBOX’S MOTION TO STAY PENDING EX PARTE REEXAMINATION OF THE ’397 PATENT
                                          CASE NO. 3:21-CV-01145-RS
            Case 3:21-cv-01145-RS Document 27 Filed 03/19/21 Page 2 of 4




 1                              NOTICE OF MOTION AND MOTION TO STAY

 2           TO THE COURT, ALL PARTIES AND ATTORNEYS OF RECORD:

 3           PLEASE TAKE NOTICE that on April 29, 2021, at 1:30 p.m., or as soon thereafter as the

 4   matter may be heard, in Courtroom 3, 17th Floor of the United States District Court for the Northern

 5   District of California, located at 450 Golden Gate Avenue, San Francisco, CA 94102, before the

 6   Honorable Richard Seeborg, Defendant Dropbox, Inc. (“Defendant” or “Dropbox”) will and hereby

 7   does move for a stay of the above-captioned action pending the completion of ongoing ex parte

 8   reexamination proceedings that have been instituted on asserted U.S. Patent No. 6,546,397 (“the

 9   ’397 patent”).

10           This motion is based on Wix.com, Ltd.’s Motion to Stay Pending Ex Parte Reexaminations

11   of the ’397 and ’168 Patents (Express Mobile, Inc. v. Wix.com, Ltd., No. 3:19-cv-06559, Dkt. No.

12   107 (N.D. Cal. Mar. 11, 2021)), and this Notice of Motion, the Memorandum of Points and

13   Authorities, all pleadings and papers on file in this action, such matters of which the Court may take

14   judicial notice, and argument and evidence to be presented at or before the hearing on this motion.

15

16

17

18   Dated: March 19, 2021                             Respectfully submitted,

19
                                                       By:       /s/ Irene Yang
20                                                           Michael J. Bettinger (SBN 122196)
                                                             mbettinger@sidley.com
21                                                           Irene Yang (SBN 245464)
                                                             irene.yang@sidley.com
22                                                           Sue Wang (SBN 286247)
                                                             sue.wang@sidley.com
23                                                           Saurabh Prabhakar (SBN 300891)
                                                             sprabhakar@sidley.com
24                                                           SIDLEY AUSTIN LLP
                                                             555 California Street, Suite 2000
25                                                           San Francisco, CA 94104-1715
                                                             Telephone: (415) 772-1200
26                                                           Facsimile: (415) 772-7400

27

28
                                                         i
                      DROPBOX’S MOTION TO STAY PENDING EX PARTE REEXAMINATION OF THE ’397 PATENT
                                              CASE NO. 3:21-CV-01145-RS
             Case 3:21-cv-01145-RS Document 27 Filed 03/19/21 Page 3 of 4




 1           Defendant Dropbox, Inc. (“Dropbox”) respectfully moves to stay this case pending ex parte

 2   reexamination of the ’397 patent. Pursuant to the Court’s Order re: Potential Stay Motions (Dkt. No.

 3   25), Dropbox incorporates by reference the arguments and legal authorities in Wix.com, Ltd.’s

 4   Motion to Stay Pending Ex Parte Reexaminations of the ’397 and ’168 Patents. See Express Mobile,

 5   Inc. v. Wix.com, Ltd., No. 3:19-cv-6559-RS, Dkt. No. 107 (N.D. Cal. Mar. 11, 2021). Dropbox and

 6   Wix are similarly situated with respect to the claims Express Mobile has asserted against Dropbox.

 7           First, this case is at an even earlier stage than Express Mobile’s case against Wix. Although

 8   this case was originally filed in the Western District of Texas, the parties stipulated to allow Express

 9   Mobile to dismiss that case without prejudice. No substantive litigation activity occurred prior to the

10   dismissal. This case was refiled in the Northern District of California on February 16, 2021, and

11   Dropbox answered on March 10, 2021. See Dkt. Nos. 1, 18. The initial case management conference

12   has not yet occurred, and the parties have not engaged in any discovery. Thus, the very early stage of

13   this litigation weighs even more heavily in favor of a stay here.

14           Second, Express Mobile asserts the ’397 patent against Dropbox, and all asserted claims

15   (claim 1 of the patent) are challenged in the ex parte reexamination. The results of the reexamination

16   proceeding will likely simplify the issues in this litigation, and a stay will not unduly prejudice

17   Express Mobile given that the ’397 patent is expired and Express Mobile did not even file suit

18   against Dropbox until September 1, 2020.

19           For the reasons stated in Wix.com, Ltd.’s Motion and above, Dropbox respectfully requests

20   that the Court stay this case until such time as the ex parte reexamination of the ’397 patent is

21   complete.

22

23   Dated: March 19, 2021                            Respectfully submitted,
24
                                                      By:       /s/ Irene Yang
25                                                          Michael J. Bettinger (SBN 122196)
                                                            mbettinger@sidley.com
26                                                          Irene Yang (SBN 245464)
                                                            irene.yang@sidley.com
27                                                          Sue Wang (SBN 286247)
                                                            sue.wang@sidley.com
28                                                          Saurabh Prabhakar (SBN 300891)
                                                        1
                   DROPBOX’S MOTION TO STAY PENDING EX PARTE REEXAMINATION OF THE ’397 PATENT
                                           CASE NO. 3:21-CV-01145-RS
     Case 3:21-cv-01145-RS Document 27 Filed 03/19/21 Page 4 of 4




 1                                              sprabhakar@sidley.com
                                                SIDLEY AUSTIN LLP
 2                                              555 California Street, Suite 2000
                                                San Francisco, CA 94104-1715
 3                                              Telephone: (415) 772-1200
                                                Facsimile: (415) 772-7400
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            2
         DROPBOX’S MOTION TO STAY PENDING EX PARTE REEXAMINATION OF THE ’397 PATENT
                                 CASE NO. 3:21-CV-01145-RS
